Title: From John Adams to Commissioners of Washington City, 17 April 1797
From: Adams, John
To: Washington City, Commissioners of



Gentlemen
Philadelphia April 17. 1797

I am honoured by your Letter of the eleventh.
Sensible of the difficulty of obtaining Loans of Money in Europe at this time, and equally with my Predecessor aware of the evil of Stopping the public Buildings, I shall have no hesitation to approve of your Plan of employing Agents to Sell Lotts, for the best Prices they can obtain, provided they be not lower, than the Standard that you Shall prescribe: Provided also that you Shall judge this measure to be necessary.
The whole of this Business is so new to me, and I have so many pressing Arrestions that I must repose myself very much on your Wisdom and Experience.
With great / Regard I have the Honour to be / Gentlemen your mot humble servant

John Adams